Rule 2.3.     Bias, Prejudice, and Harassment

(A)   A magisterial district judge shall perform the duties of judicial office, including
administrative duties, without bias or prejudice.

(B)     A magisterial district judge shall not, in the performance of judicial duties, by
words or conduct manifest bias or prejudice, or engage in harassment, including but not
limited to bias, prejudice, or harassment based upon race, sex, gender identity or
expression, religion, national origin, ethnicity, disability, age, sexual orientation, marital
status, socioeconomic status, or political affiliation, and shall not permit court staff, court
officials, or others subject to the magisterial district judge’s direction and control to do
so.

(C)     A magisterial district judge shall require lawyers in proceedings before the court
to refrain from manifesting bias or prejudice, or engaging in harassment, based upon
attributes including but not limited to race, sex, gender identity or expression, religion,
national origin, ethnicity, disability, age, sexual orientation, marital status,
socioeconomic status, or political affiliation, against parties, witnesses, lawyers, or
others.

(D)    The restrictions of paragraphs (B) and (C) do not preclude magisterial district
judges or lawyers from making legitimate reference to the listed factors, or similar
factors, when they are relevant to an issue in a proceeding.

Comment:

[1]    A magisterial district judge who manifests bias or prejudice in a proceeding
impairs the fairness of the proceeding and brings the judiciary into disrepute.

[2]    Examples of manifestations of bias or prejudice include but are not limited to
epithets; slurs; demeaning nicknames; negative stereotyping; attempted humor based
upon stereotypes; threatening, intimidating, or hostile acts; suggestions of connections
between race, ethnicity, or nationality and crime; and irrelevant references to personal
characteristics. Even facial expressions and body language can convey to parties and
lawyers in the proceeding, the media, and others an appearance of bias or prejudice. A
magisterial district judge must avoid conduct that may reasonably be perceived as
prejudiced or biased.

[3]      Harassment, as referred to in paragraphs (B) and (C), is verbal or physical
conduct that denigrates or shows hostility or aversion toward a person on bases such
as race, sex, gender identity or expression, religion, national origin, ethnicity,
disability, age, sexual orientation, marital status, socioeconomic status, or political
affiliation.
[4] Sexual harassment includes but is not limited to sexual advances, requests for
sexual favors, and other verbal or physical conduct of a sexual nature that is
unwelcome.

[5] The Supreme Court’s Rules and Policies, e.g., the Rules of Judicial Administration
and the Unified Judicial System Policy on Non-Discrimination and Equal Employment
Opportunity, have continued force and effect.




                                          2
Rule 3.1. Extrajudicial Activities in General

Magisterial district judges shall regulate their extrajudicial activities to minimize the risk
of conflict with their judicial duties and to comply with all provisions of this Canon.
However, a magisterial district judge shall not:

      (A) participate in activities that will interfere with the proper performance of the
magisterial district judge’s judicial duties;

      (B) participate in activities that will lead to frequent disqualification of the
magisterial district judge;

      (C) participate in activities that would reasonably appear to undermine the
magisterial district judge’s independence, integrity, or impartiality;

       (D) engage in conduct that would reasonably appear to be coercive; or

      (E) make use of court premises, staff, stationery, equipment, or other resources,
except for incidental use for activities that concern the law, the legal system, or the
administration of justice, or unless such additional use is permitted by law.

Comment:

[1]     To the extent that time permits, and judicial independence and impartiality are
not compromised, magisterial district judges are encouraged to engage in appropriate
extrajudicial activities. Magisterial district judges are uniquely qualified to engage in
extrajudicial activities that concern the law, the legal system, and the administration of
justice, such as by speaking, writing, teaching, or participating in scholarly research
projects. In addition, magisterial district judges are permitted and encouraged to engage
in educational, religious, charitable, fraternal or civic extrajudicial activities not
conducted for profit, even when the activities do not involve the law. [See] See Rule 3.7.

[2]   Participation in both law-related and other extrajudicial activities helps integrate
magisterial district judges into their communities, and furthers public understanding of
and respect for courts and the judicial system.

[3]     Discriminatory actions and expressions of bias or prejudice by a magisterial
district judge, even outside the magisterial district judge’s official or judicial actions, are
likely to appear to a reasonable person to call into question the magisterial district
judge’s integrity and impartiality. Examples include jokes or other remarks that demean
individuals based upon their race, sex, gender identity or expression, religion, national
origin, ethnicity, disability, age, sexual orientation, or socioeconomic status. For the
same reason, a magisterial district judge’s extrajudicial activities must not be conducted

                                                3
in connection or affiliation with an organization that practices invidious discrimination.
[See] See Rule 3.6.

[4]   While engaged in permitted extrajudicial activities, magisterial district judges
must not coerce others or take action that would reasonably be perceived as coercive.

[5]   Paragraph (E) of this Rule is not intended to prohibit a magisterial district judge’s
occasional use of office resources, such as a telephone, for personal purposes.




                                            4
Rule 3.6. Affiliation with Discriminatory Organizations

(A)    A magisterial district judge shall not hold membership in any organization that
practices invidious discrimination on the basis of race, sex, gender identity or
expression, religion, national origin, ethnicity, disability or sexual orientation.

(B)    A magisterial district judge shall not use the benefits or facilities of an
organization if the magisterial district judge knows or should know that the organization
practices invidious discrimination on one or more of the bases identified in paragraph
(A). A magisterial district judge’s attendance at an event in a facility of an organization
that the magisterial district judge is not permitted to join is not a violation of this Rule
when the magisterial district judge’s attendance is an isolated event that could not
reasonably be perceived as an endorsement of the organization’s practices.

Comment:

[1]    A magisterial district judge’s public manifestation of approval of invidious
discrimination on any basis gives rise to the appearance of impropriety and diminishes
public confidence in the integrity and impartiality of the judiciary. A magisterial district
judge’s membership in an organization that practices invidious discrimination creates
the perception that the magisterial district judge’s impartiality is impaired.

[2]     An organization is generally said to discriminate invidiously if it arbitrarily
excludes from membership on the basis of race, sex, gender identity or expression,
religion, national origin, ethnicity, disability or sexual orientation persons who would
otherwise be eligible for admission. Whether an organization practices invidious
discrimination is a complex question to which magisterial district judges should be
attentive. The answer cannot be determined from a mere examination of an
organization’s current membership rolls, but rather, depends upon how the organization
selects members, as well as other relevant factors, such as whether the organization is
dedicated to the preservation of religious, ethnic, or cultural values of legitimate
common interest to its members, or whether it is an intimate, purely private organization
whose membership limitations could not constitutionally be prohibited.

[3]     When a magisterial district judge learns that an organization to which the
magisterial district judge belongs engages in invidious discrimination, the magisterial
district judge must resign immediately from the organization.

[4]    A magisterial district judge’s membership in a religious organization as a lawful
exercise of the freedom of religion is not a violation of this Rule.

[5]    This Rule does not apply to national or state military service.


                                             5